Citation Nr: 1302110	
Decision Date: 01/18/13    Archive Date: 01/23/13

DOCKET NO.  10-38 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to an increased rating for right ankle degenerative joint disease, currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel



INTRODUCTION

The Veteran had active military service from June 1963 to June 1969.  

These matters come to the Board of Veterans' Appeals (Board) on appeal following March 2010 and January 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In August 2012, following certification to the Board of the Veteran's claim for service connection for bilateral hearing loss, the Board received a statement from the Veteran concerning his service-connected right ankle.  The Board accepts the statement for inclusion into the record on appeal.  

(The claim for an increased rating for right ankle degenerative joint disease, currently evaluated as 20 percent disabling, is addressed in the remand that follows the decision below.)


FINDING OF FACT

Hearing loss was not demonstrated in service or within one year of separation from service, and the only competent evidence on the question of a medical nexus between current hearing loss and service weighs against the claim.  


CONCLUSION OF LAW

The Veteran does not have hearing loss that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1101, 1110, 1112(a), 1113, 1131, 5107 (West 2002); 38 C.F.R. § 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2012).  



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2012). To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Here, the Board finds that all notification and development action needed to render a decision on the claim on appeal has been accomplished.

In this respect, through an October 2009 notice letter, the agency of original jurisdiction (AOJ) notified the Veteran of the legal criteria governing his claim and the evidence needed to substantiate his claim.  Thereafter, the Veteran was afforded the opportunity to respond.  Hence, the Board finds that the Veteran has received notice of the information and evidence needed to substantiate his claim, and has been afforded ample opportunity to submit such information and evidence.  

The Board also finds that the notice letter satisfies the statutory and regulatory requirement that VA notify a claimant what evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In the letter, the AOJ notified the Veteran that VA was required to make reasonable efforts to obtain medical records, employment records, or records from other Federal agencies. It requested that the Veteran identify any medical providers from whom he wanted the AOJ to obtain and consider evidence.  The AOJ also requested that the Veteran submit evidence in support of his claim.  

Also as regards to VA's notice requirements, the Board notes that, in the decision of Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United States Court of Appeals for Veterans Claims (Court) held that proper VCAA notice should notify the veteran of: (1) the evidence that is needed to substantiate the claim, (2) the evidence, if any, to be obtained by VA, and (3) the evidence, if any, to be provided by the claimant; and (4) VA must make a request that the claimant provide any evidence in the claimant's possession that pertains to the claim.  As indicated above, the four content-of-notice requirements have been met in this case.  Likewise, in October 2009 notice letter, the AOJ provided the Veteran notice regarding the assignment of effective dates and disability rating elements.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Furthermore, the Board finds that VA has adequately fulfilled its obligation to assist the Veteran in obtaining the evidence necessary to substantiate his claim.  The Veteran's service treatment records (STRs) have been obtained and associated with the claims file.  The Veteran was provided a VA examination in connection with his claim, the December 2009 report of which is of record.  That examination report contains sufficient evidence by which to decide the claim.  The Veteran has not requested a hearing in his case.  Therefore, there is no indication that any additional action is needed to comply with the duty to assist in connection with the claim for service connection for bilateral hearing loss.  

II. Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In this regard, the evidence must demonstrate (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; (3) and a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167-67 (Fed. Cir. 2004).  

Where a veteran served 90 days or more during a period of war or during peacetime service after December 31, 1946, and sensorineural hearing loss becomes manifest to a degree of 10 percent or more within one year from the date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Impaired hearing will be considered to be a disability for purposes of service connection under VA regulations when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, and 4000 hertz (Hz) is 40 decibels (db) or greater; or the thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran has alleged that his bilateral hearing loss is related to his period of service.  In this regard, the Veteran contends that his work as a pilot in addition to his work on the flight line in and around T-37 and T-38 aircraft exposed him to loud noise.  The Veteran's DD Form 214 reflects the Veteran's military occupational specialty (MOS) as "flight training instructor".  The Board notes that the Veteran has not contended that he was diagnosed or treated in service for hearing loss.  Notwithstanding that fact, the absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability (i.e., one meeting the requirements of section 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

A review of the Veteran's STRs does not reflect complaints, findings, or treatment for hearing loss.  While the Veteran's service audiograms do not reflect impaired hearing for VA compensation purposes, the audiograms do appear to reflect an increase shift in threshold levels at 1000, 2000, and 4000 Hertz.  
Post-service evidence reflects a report of December 2009 VA audiological examination.  The examiner is noted to have reviewed the Veteran's STRs and reported the Veteran's history regarding his hearing loss.  The examiner, in particular, noted the Veteran's reported history of aircraft noise exposure secondary to his work on the flight line.  Following service, the Veteran was noted as working in construction material sales for over 30 years.  With regard to the onset of hearing loss, the Veteran was noted to report that his hearing loss had become noticeable over the past three to four years.  Audiometric testing of the Veteran revealed moderate sensorineural hearing loss in the right ear and moderately-severe sensorineural hearing loss in the left ear.  The examiner opined the following, 

The [V]eteran's hearing was within normal limits at separation from military service.  As noted in the claims folder review . . . nominal hearing threshold shifts may have occurred in the high frequencies for the right ear only while on active duty.  Never the less, the [V]eteran had no clinical hearing loss at military separation.  Pertinent literature regarding hearing loss onset substantiates that hearing loss from acoustic trauma occurs in time near the event of acoustic trauma.  The [V]eteran's current hearing loss occurred after military separation and is not caused by or the result of his military noise exposure.  

[The Board notes that The American Medical Association defines "acoustic trauma" as "[a] severe injury to the ear caused by a short-duration sound of extremely high intensity such as an explosion or gunfire."  See Reeves v. Shinseki, 682 F. 3d 988, 1003 (Note 7) (Fed. Cir. 2012), citing American Medical Association Complete Medical Encyclopedia 112 (Jerrold B. Leiken, M.D., & Martin S. Lipsky, M.D., eds., 2003).  An acoustic trauma can cause permanent hearing loss, but does not necessarily do so.  Id.]

Otherwise, the post-service evidence includes a March 2010 audiogram from a non-VA hearing center.  The findings of the audiogram, which reveal bilateral sensorineural hearing loss, are consistent with those findings in the report of December 2009 VA audiological examination.  The March 2010 audiogram does not, however, identify the etiology or origin of such hearing loss.  

In this case, the post-service medical evidence demonstrates that the Veteran does have hearing loss that meets the requirements of 38 C.F.R. § 3.385.  However, the only competent medical opinion to address the relationship between the Veteran's current hearing loss and his period of service, that of the December 2009 VA examiner, found that the Veteran's bilateral hearing loss was not related to his period of service.  The Board finds persuasive that the VA examiner's opinion is based on a review of the claims file, the Veteran's reported history, and a clinical evaluation.  As such, the Board finds the examiner's opinion competent and probative of the matter under consideration.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two).  

Otherwise, there is absent from the record competent evidence linking any current hearing loss to the Veteran's period of service or within one year of service, or necessarily refuting the VA examiner's opinion.  No medical professional provides findings or opinions to that effect, and neither the Veteran nor his representative has presented or alluded to the existence of any such medical evidence or opinion.  The March 2010 private audiogram submitted by the Veteran identifies that the Veteran has current hearing loss, but does not otherwise identify the etiology or origin of the disability.  Additionally, in a November 2009 VA Form 21-4142, the Veteran reported that his VA physician at the VA Medical Center (VAMC) in Dallas suggested that he file a claim for service connection for hearing loss.  Notwithstanding that fact, the Board notes that the Veteran has not otherwise indicated that the VA physician has opined that the Veteran's hearing loss is related to his active military service.  

The Board is also mindful that the Veteran is competent to report a decrease in hearing acuity, and lay evidence may be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Here, the December 2009 VA examiner noted the Veteran's reported history of his hearing loss becoming noticeable over the previous three to four years.  Thus, the first apparent evidence of hearing loss was more than 30 years following the Veteran's active military service.  Thus, the Board finds a lack of a continuity of symptomatology between the Veteran's active military service and the diagnosis of bilateral hearing loss.  The Board also notes that the question regarding the potential relationship between the Veteran's bilateral hearing loss and its possible relationship to his active military service is complex in nature.  Thus, the Veteran is not competent to relate any current hearing loss to his period of service, as he is not shown to have the specialized medical knowledge, training, or experience to provide such evidence.  See e.g., Jones v. West, 12 Vet. App. 460, 465 (1999); see also Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992); 38 C.F.R. § 3.159(a)(1).

The Board emphasizes that it does not question that the Veteran was exposed to noise during service.  The Veteran is competent to report such a fact and his service records, in light of his MOS as a flight instructor, support that such exposure took place.  Nevertheless, under the circumstances-given the lack of competent medical evidence relating the Veteran's bilateral hearing loss to his active military service-the Board concludes that service connection for bilateral hearing loss is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence weighs against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

Service connection for bilateral hearing loss is denied.


REMAND

The Board notes that in a January 2012 rating decision, the AOJ denied the Veteran's claim for an increased rating for his service-connected right ankle degenerative joint disease.  As noted above, in August 2012, following certification of the Veteran's appeal for service connection for bilateral hearing loss, the Board received a letter from the Veteran that pertained to his service-connected right ankle degenerative joint disease.  In particular, in his letter, the Veteran noted the following, 

I am now less able to accomplish my daily routines and employment than I was when first rated and sincerely believe that the situation has worsened.  Therefore, I respectively request that you approve my appeal and increase my disability rating.  

The Board reasonably construes the Veteran's letter as a notice of disagreement (NOD) with the AOJ's January 2012 denial of the Veteran's claim for a rating greater than 20 percent for service-connected right ankle degenerative joint disease.  A statement of the case (SOC) has not been issued in response to the Veteran's NOD.  Thus, a remand of this claim is necessary to accord the AOJ an opportunity to issue an SOC and to accord the Veteran an opportunity to perfect an appeal of this issue.  38 C.F.R. § 19.9(c) (2012); Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  The issue should be returned to the Board if, after issuance of an SOC, the Veteran perfects a timely appeal of the claim by filing of a timely substantive appeal.  

Accordingly, the claim is REMANDED for the following action:

Provide the Veteran with an SOC for the claim for a rating greater than 20 percent for right ankle degenerative joint disease.  The Veteran should be informed that he must file a timely and adequate substantive appeal in order to perfect an appeal of this issue to the Board.  If a timely substantive appeal is not filed, the claim should not be certified to the Board.  If a timely substantive appeal is filed, the claim should be returned to the Board for further appellate consideration, as appropriate, and subject to the current appellate procedures.
The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


